DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No priority has been claimed in this application 
Specification

4.	The disclosure is objected to because of the following informalities: PCT information should be included in a section labeled cross reference to related applications section. Appropriate correction is required.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 2/25/2020 and 5/20/2021 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
6.	      The drawings submitted on 11/19/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam US Pat 9,943,022.
With regards to claim 1, Alam US Pat 9,943,022 teaches a system for tracking a heading of an excavator (Col. 4, lines 62-64), comprising: 
an excavator platform (11) coupled to an undercarriage (32) of the excavator along a vertical axis (35) aligned with a center of rotation of the excavator platform, the excavator platform configured to rotate around the vertical axis and the undercarriage configured to support the excavator platform and provide translational movement of the excavator platform;(figure 1) (Col. 5, lines 60-67)
 a single Global Navigation Satellite System (GNSS) device (34; Col. 6, line 31) coupled to the excavator platform, the GNSS device having a measurement center located away from the vertical axis (35) aligned with the center of rotation of the excavator platform, the measurement center arranged in a known spatial relationship with the center of rotation of the excavator platform, the GNSS device configured to determine coordinates of the measurement center in a real-world coordinate frame; (figure 1) (Col. 6, lines 26-42)
a swing sensor (42) coupled to the excavator and configured to measure rotation of the excavator platform about the vertical axis aligned with the center of rotation; (Col. 6, lines 35-42) 
Applicants specification states “a swing sensor maybe any type of sensor that provides direct measurement of the rotation”. (See paragraph 0030)
a controller (50) communicatively coupled to the GNSS device (34) and the swing sensor (42), the controller configured to: 
obtain an initial heading of the excavator platform and associate a current azimuthal orientation of the excavator platform with the initial heading;( tracking yaw; Col.4, lines 62-66)
 obtain the coordinates of the measurement center from the GNSS device;(Col. 4, lines 62-64)
 determine coordinates of the center of rotation of the excavator platform using the initial heading of the excavator platform, the coordinates of the measurement center, and the known spatial relationship between the measurement center of the GNSS device and the center of rotation of the excavator platform; (Col. 8, lines 19-34) and track rotation of the excavator platform from the initial heading to a first heading using rotation measurements from the swing sensor. (Col. 9, lines 20-32)
With regards to claims 2 and 16, Alam US Pat 9,943,022 teaches the swing sensor (42) is coupled to the excavator platform (11) or the undercarriage at a location proximate to a point of rotation between the excavator platform and the undercarriage. (figure 1)
With regards to claims 3, 9 and 17 Alam US Pat 9,943,022 teaches the controller is configured to obtain the initial heading of the excavator platform by obtaining a plurality of coordinates of the measurement center of the GNSS device while rotating the excavator platform, and determine the initial heading of the excavator platform using the plurality of coordinates. (figures 2-4)
With regards to claim 4, Alam US Pat 9,943,022 teaches n the controller is further configured to track translational movement of the excavator during tramming using coordinate measurements from the GNSS device, and the controller is also configured to track rotation of the excavator platform during tramming using rotation measurements from the swing sensor. (figure 5) (Col. 9, lines 31-67)
With regards to claim 5, Alam US Pat 9,943,022 teaches the controller is further configured determine second coordinates of the center of rotation of the excavator platform after tramming the excavator from a first location to a second location and after rotating the excavator platform from the first heading to a second heading, the second coordinates of the center of rotation determined using coordinate measurements of the GNSS device at the second location and rotation measurements from the swing sensor during the rotation from the first heading to the second heading. (figure 5) (Col. 9, lines 31-67)
With regards to claims 6, 13 and 19 Alam US Pat 9,943,022 teaches determining coordinates of a working edge of the implement in the real-world coordinate frame using the coordinates of the center of the rotation of the excavator platform. (Col. 5, lines 34-59)
With regards to claims 7, 14 and 20 Alam US Pat 9,943,022 teaches the swing sensor is configured to measure the rotation of the excavator platform by measuring an angular displacement of the excavator platform about the vertical axis aligned with the center of rotation. (Col. 6, lines 1-14) (Col. 5, lines 49-52)
With regards to claim 8, Alam US Pat 9,943,022 teaches method for tracking a heading of an excavator using a single Global Navigation Satellite System (GNSS) device and a swing sensor, the method comprising: 	
obtaining an initial heading of an excavator platform of the excavator and associating a current azimuthal orientation of the excavator platform with the initial heading; (tracking yaw; Col.4, lines 62-66)
obtaining first coordinates of a measurement center of the GNSS device, the measurement center of the GNSS device located away from a vertical axis aligned with a center of rotation of the excavator platform, and the measurement center of the GNSS device arranged in a known spatial relationship with the center of rotation of the excavator platform; (Col. 4, lines 62-64) (Col. 9, lines 60-67)
determining first coordinates of the center of rotation of the excavator platform using the initial heading of the excavator platform, the first coordinates of the measurement center of the GNSS device, and the known spatial relationship between the measurement center of the GNSS device and the center of rotation of the excavator platform; (Col. 9, lines 20-32)
thereafter tracking rotation of the excavator platform from the initial heading to a first heading using rotation measurements from the swing sensor, the swing sensor located proximate to a point of rotation between the excavator platform and an undercarriage of the excavator, the swing sensor configured to measure rotation of the excavator platform about a vertical axis aligned with the center of rotation; (Col. 4-5, lines 62-67 and 1-5)
thereafter tramming the excavator from a first location to a second location, (Col. 9, lines 38-40) and while tramming the excavator:
tracking translational movement of the excavator using position measurements from the GNSS device; (Col. 7, lines 31-39) and 
tracking rotation of the excavator platform from the first heading to a second heading using rotation measurements from the swing sensor; (Col. 9, lines 20-32)
after tramming the excavator:

obtaining second coordinates of the measurement center of the GNSS device; and determining second coordinates of the center of rotation of the excavator platform using the second heading, the second coordinates of the measurement center of the GNSS device, and the known spatial relationship between the measurement center of the GNSS device and the center of rotation of the excavator platform. (Col. 9, lines 32-67)
With regards to claims 10 and 18, Alam US Pat 9,943,022 teaches after tramming the excavator, tracking rotation of the excavator platform from the second heading to a third heading using only rotation measurements from the swing sensor and without obtaining heading information from sources other than the swing sensor and without performing a heading initialization procedure after the tramming. (Col. 9, lines 33-67)
With regards to claim 11, Alam US Pat 9,943,022 teaches the initial heading of the excavator platform is provided in a real-world coordinate frame, and the second location of the excavator is determined in the real-world coordinate frame. (Col. 8, lines 25-32)
With regards to claim 12, Alam US Pat 9,943,022 teaches the known spatial relationship between the measurement center of the GNSS device and the center of rotation of the excavator platform comprises a distance between the measurement center of the GNSS device and the center of rotation along at least one axis in a coordinate frame of the excavator platform. (Col. 2, lines 52—57)
With regards to claim 15, Alam US Pat 9,943,022 teaches method for tracking a heading of an excavator using a Global Navigation Satellite System (GNSS) device and a swing sensor, the method comprising: 
obtaining a first heading of an excavator platform (11) of the excavator and associating a current azimuthal orientation of the excavator platform with the first heading; (tracking yaw; Col.4, lines 62-66)
obtaining first coordinates of a measurement center of the GNSS device, the measurement center of the GNSS device located away from a vertical axis aligned with a center of rotation of the excavator platform, and the measurement center of the GNSS device arranged in a known spatial relationship with the center of rotation of the excavator platform; (Col. 4, lines 62-64)
determining first coordinates of the center of rotation of the excavator platform using the first heading of the excavator platform, the first coordinates of the measurement center of the GNSS device, and the known spatial relationship between the measurement center of the GNSS device and the center of rotation of the excavator platform; (Col. 9, lines 20-32)
thereafter tramming the excavator from a first location to a second location, and while tramming the excavator (Col. 9, lines 38-40):
tracking translational movement of the excavator using the GNSS device; (Col. 7, lines 31-39) and 
tracking rotation of the excavator platform from the first heading to a second heading using rotation measurements from the swing sensor, the swing sensor configured to measure rotation of the excavator platform about a vertical axis aligned with the center of rotation; (Col. 9, lines 20-32)
after tramming the excavator: 
obtaining second coordinates of the measurement center of the GNSS device; and determining second coordinates of the center of rotation of the excavator platform using the second heading of the excavator platform, the second coordinates of the measurement center of the GNSS device, and the known spatial relationship between the measurement center of the GNSS device and the center of rotation of the excavator platform. (Col. 9, lines 32-67)
Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hansby et al. US 2019/0345696 teaches systems and methods for generating operational machine heading.
Omelchenko et al. US 2012/0059554 teaches an automatic blade control system during a period of a global navigation satellite system. 
Tamazato US 2021/0293972 teaches positioning calibration method for construction working machines and its position calibration controller.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        May 18, 2022